Hall, Justice,
dissenting.
In my opinion the Court of Appeals correctly stated the law on this question in Barnett v. Thomas, 129 Ga. App. 583 (200 SE2d 327).
The Appellate Practice Act of 1965 provides that the appellant is entitled to a judgment for the "costs in the appellate court” in case of a reversal. Code § 6-1704. It also provides that "it shall be the duty of the appellant to have the transcript [of the evidence] prepared at his expense.” Code Ann. § 6-805 (c). Section 6-1704 and 6-805 (c) of the Appellate Practice Act must be construed together.
"The term 'costs,’ as applied to proceedings in a court of justice, has, in the acceptance of the profession, and by the practice of all courts in Georgia, a well understood meaning. It includes all charges, fixed by statute, as compensation for services rendered by officers of the court in the progress of the cause.” Markham v. Ross, 73 Ga. 105 (1b); Davis v. State, 33 Ga. 533 (1); Royal Finance Co. v. Knipher, 106 Ga. App. 712 (127 SE2d 922); Walton County v. Dean, 23 Ga. App. 97, 98 (97 SE 561). Since the statute requires the appellant to pay for the transcript (Code Ann. § 6-805 (c)), since the court reporter is an officer of the court (Code § 24-3101) and since the sole purpose of this requirement is in reference to the appeal, it must logically follow that the "cost” of having a transcript prepared by the court reporter for an appeal is a cost of appeal.
I am authorized to state that Justices Gunter and Ingram concur in this dissent.